987 F.2d 1521
81 Ed. Law Rep. 746
Anthony T. LEE, et al., Plaintiffs-Appellees,United States of America, Plaintiff-Intervenor and AmicusCuriae-Appellee,National Education Association, Inc., Plaintiff-Intervenor-Appellee,Brandie McKee, a minor, by Thomas McKee, her father and nextfriend;  Ishbah Cox, et al.,Plaintiffs-Intervenors-Appellees,v.MACON COUNTY BOARD OF EDUCATION, et al., Defendants-Appellants.
No. 91-7640.
United States Court of Appeals,Eleventh Circuit.
March 5, 1993.

Deborah H. Biggers, Tuskegee, AL, for defendants-appellants.
George L. Beck, Jr., Dennis R. Pierson, Montgomery, AL, for Brandie McKee, Thomas McKee, Ishbah Cox, Ruben Cox, Anderson, Redding and Save Our School Committee.
On Appeal from the United States District Court for the Middle District of Alabama;  Robert E. Varner, Judge.
(Panel opinion August 18, 1992, 11th Cir., 1991, 970 F.2d 767)
Before TJOFLAT, Chief Judge, FAY, KRAVITCH, HATCHETT, ANDERSON, EDMONDSON, COX, BIRCH, DUBINA, BLACK and CARNES, Circuit Judges.*
BY THE COURT:
A member of this court in active service having requested a poll on whether this case should be reheard by the Court sitting en banc, and a majority of the judges of this court in active service having voted in favor of granting a rehearing en banc,
IT IS ORDERED that the above cause shall be reheard by this court en banc.   The previous panel's opinion is hereby VACATED.



*
 Senior U.S. Circuit Judge Thomas A. Clark has elected to participate in further proceedings pursuant to 28 U.S.C. § 46(c)